El Juez. Asociado Se. HebnAxdez,
emitió la siguiente opinión del Tribunal.
. Con fecba 21 de Febrero último el abogado Don Domingo Sepulveda en representación del preso Justo Aran-zamendi, presentó ante la Corte de Distrito de Ponce escri-to de babeas corpus interesando la libertad de Aranzamen-di en atención á que la prisión que estaba sufriendo era ilegal por dos razones: primera, porque la condena de dos años 7 50 días de prisión, estos últimos por falta ele pago de multa de 50 dollars, que le fue impuesta por la Corte Municipal de Ponce en causa por delito de agresión, era cruel y desusada, violándose, así la enmienda 8a. de la Constitución de los Estados Unidos de América; segun-da, porque el mandamiento para la prisión de Aranza-mendi era defectuoso por faltarle el requisito fundamental que exige el artículo 827 del Código de Enjuiciamiento Criminal.
Expedido 7 diligenciado el auto de Habeas Corpus, aparece que Aranzamendi sufría prisión desde el 20 do Enero del año próximo pasado á virtud de condena de la Corte Municipal de Ponce según mnadamiento que- co-piado á la letra dice así:
“El Pueblo de Puerto "Rico. El Presidente de los Estados Unidos. —El Alcaide. de la Cárcel de esta Ciudad, en virtud del presente, tendrá, en la. misma al individuo Justo Aranzamendi basta que cum-pla dos años de prisión y 50 .dollars de multa, equivalente la multa á 50 días más que ha de sufrir dicho acusado en ese penal, cuya pena le filé impuesta por esta Corte por el delito de agresión.' Ponce, Enero 20 de 1905. — Por orden de la Corte. — F. Gautier, • Secre-'-tario. ” ' ,
El Juez de Distrito de Ponce, después de' oídas las ale-gaciones de las partes, resolvió que procedía-desestimar la petición de Aranzamendi para su. excarcelación, por; *458ser meramente formales los defectos del mandamiento, y estar expedido por un Juez Municipal (Artículo 484 del Código-de Enjuiciamiento Criminal) y por no ser mate-ria de un procedimiento de Habeas Corpus la determina-ción de si la penalidad impuesta dentro de los límites se-ñalados por la ley es ó no excesiva.
Contra esa resolución interpuso el promovente recurso de apelación ante esta Corte Suprema que se ha tramita-do con la sola intervención del Eiscal, por no haber com-parecido el apelante el cual está hoy en libertad bajo fianza.
Estamos conformes en que no cabe discutir en un pro-cedimiento de habeas corpus si la penalidad impuesta' por un Juez dentro de los límites de su jurisdicción ó de sus facultades• discrecionales es ó no excesiva; pero entende-mos que según el precepto del artículo 327 del Código de Enjuiciamiento Criminal, para el cumplimiento de una sentencia debe entregarse copia certificada del original al Oficial que tenga lá obligación de ejecutarla; y como ese preCepto no ha sido cumplido en el presente caso es ilegal la prisión de Justo Aranzamendi por ser defectuoso en un requisito fundamental el mandamiento expedido para su prisión sin que abone el proceder de la Corte Municipal de Ponce el artículo 484 del Código de Enjuiciamien-to Criminal, que se refiere á personas constituidas en pri-sión en virtud de acusación criminal, pero no en virtud de sentencia condenatoria.
Por las razones expuestas, vistos los artículos 483 en su número 3o. y 49.1 en su número 2o. del Código citado, procede se revoque la resolución apelada, quedando en li-bertad definitiva Justo Aranzamendi, á reserva de que pueda ser reducido nuevamente á prisión por la Corte Municipal de Ponce, mediante copia certificada de la sen-tencia que motivaba su prisión, cancelándose la fianza que *459presto para disfrutar de libertad durante la tramitación del recurso.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Eigueras, MacLeary y Wolf.